DETAILED ACTION
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Hargreaves et al. (US 7,301,350) and Kremin et al. (US 8,089,289) are considered to be the closest prior art to the claimed invention. Hargreaves discloses methods and systems for detecting a capacitance using sigma-delta measurement techniques (Title and Abstract). Hargreaves shows a first-order sigma-delta ADC converter 100 configured to determine a measurable capacitance (Cx) 102 including a passive network 109, a comparator/quantizer (110), a latch 111, a DAC 116, and switches 106, 122 for allowing the measurable capacitance 102 and a delta reference capacitance (CD) 126 to charge and discharge into an integrating capacitance 108 (col. 4, lines 1-63). Kremin (Fig. 1) discloses capacitive sensor 200 is capable of converting the measurement of the capacitance of sensing capacitor (Cx) into the measurement of the duty cycle of a feedback pulse signal (FB-_SIG). The capacitive sensor 200 includes a switching capacitor circuit 205, a sigma delta modulator 210, a measurement circuit 215, a logic 217, and a control circuit 220. 

Regarding claims 1-10, the prior art of record, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the limitations of the claimed invention as arranged or provided by the applicant. Added primarily for emphasis, the claim recitation “a differential N-bit digital-to-analog converter operably coupled to the one or more processing modules, wherein, when enabled, the differential N-bit DAC configured to 30generate the differential DAC output current based on the second digital output signal, wherein N is a positive integer” is not found in the prior art. Therefore, the claims are allowed. 
Regarding claims 11-20, the prior art of record, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the limitations of the claimed invention as arranged or provided by the applicant. Added primarily for emphasis, the claim recitation “a differential N-bit digital-to-analog converter operably coupled to the one or more processing modules, wherein, when enabled, the differential N-bit DAC configured to 30generate the differential DAC output current based on the second digital output signal, wherein N is a positive integer” is not found in the prior art. Therefore, the claims are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809